Citation Nr: 1402432	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  07-33 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable evaluation for service-connected diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1970, including service in the Republic of Vietnam from April to December 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, continued the noncompensable (zero percent) rating for the Veteran's service-connected diabetic retinopathy.

In August 2011, the Board remanded the appeal for further development to include a new VA medical examination to evaluate the extent and severity of the Veteran's diabetic retinopathy.  Such an examination was accomplished in February 2012, and all other development directed by the remand appears to have been substantially accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran's visual acuity is, at worst, correctable to 20/40 bilaterally, for both distant and near vision.

2.  The record does not reflect the Veteran's service-connected diabetic retinopathy has resulted in impairment of field of vision, to include homonymous hemianopsia; loss of temporal half of the visual field; loss of the nasal half of the visual field; or concentric contraction of the visual field.


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's service-connected diabetic retinopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.31 (2013); 38 C.F.R. §§ 4.75, 4.84, Diagnostic Code 6099-6079 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Under the law, VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  VA must provide a claimant such notice before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was sent pre-adjudication notice via letters dated in September and December 2005, which were prior to the April 2006 rating decision on appeal.  He was also sent additional notification via letters dated in June 2006 and September 2011, followed by readjudication of the appeal by the September 2007 Statement of the Case (SOC) and a July 2012 Supplemental SOC (SSOC).  This development "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  The aforementioned notification letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claim, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence documenting symptoms of his service-connected diabetic retinopathy that is not reflected by the evidence already of record.  He has not indicated a hearing is desired in this case.  Moreover, he was accorded VA medical examinations in March 2006 and February 2012 which included findings regarding his diabetic retinopathy which are consistent with the other evidence of record and the relevant rating criteria.  VA examiners are presumed qualified to provide competent medical evidence.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated his diabetic retinopathy has increased in severity since the most recent examination.  The Board thus finds that these examinations are adequate for resolution of this case and that the duty to assist has been satisfied.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994.  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

During the course of the appeal, VA revised the criteria for rating eye disabilities; however, the changes only apply to claims for benefits received by VA on or after December 10, 2008.  Because the Veteran's claim was received prior to that date, the older criteria apply here, rather than the revised criteria.  See 73 Fed. Reg. 66,543-66,554 (November 10, 2008).  Prior to December 2008, there was no Diagnostic Code specifically designated for retinopathy, and the Veteran's service-connected disability was evaluated pursuant to Diagnostic Code 6099-6079.  As such, the record reflects it was evaluated based upon impairment of visual acuity.

Impairment of visual acuity is rated under Table V and Diagnostic Codes 6061-6079, 38 C.F.R. § 4.83a (2008).  Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75 (2008).

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (in effect prior to December 10, 2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a. 

A noncompensable evaluation is warranted where corrected vision in both eyes is 20/40 and a 10 percent evaluation is warranted where corrected vision is 20/40 in one eye and 20/50, 20/70, or 20/100 in the other eye. 

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  Diagnostic Codes 6077, 6078.

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40, or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  Diagnostic Codes 6074, 6076, 6077, 6078.

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50, or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50.  Diagnostic Codes 6073, 6076.

A 50 percent disability rating is warranted for: (1) corrected visual acuity of one eye is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70.  Diagnostic Codes 6065, 6069, 6076, 6078.

A 60 percent disability rating is warranted for: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  Diagnostic Codes 6065, 6069, 6073, 6076.

A 70 percent disability rating is warranted for: (1) corrected visual acuity to 20/200 in both eyes; (2) corrected visual acuity in one eye to 10/200 and 20/200 in the other eye; (3) corrected visual acuity in one eye to 5/200 and 20/200 in the other eye; or (4) blindness or anatomical loss of one eye and corrected visual acuity to 20/200 in the other eye.  Diagnostic Codes 6064, 6068, 6072, 6075.

A 100 percent disability rating is warranted for: (1) corrected visual acuity to 5/200, bilaterally; (2) blindness in one eye (having only light perception) and 5/200 in the other eye; (3) anatomical loss of one eye and corrected visual acuity to 5/200 in the other eye; (4) blindness in both eyes having only light perception; or (5) anatomical loss of both eyes.  Diagnostic Codes 6061, 6062, 6063, 6067, and 6071.

Impairment of field of vision is evaluated pursuant to the criteria found in Diagnostic Code 6080.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (in effect prior to December 10, 2008).  Under Diagnostic Code 6080, homonymous hemianopsia of the visual field warrants a 30 percent rating, loss of temporal half of the visual field warrants a 30 percent rating if bilateral, a 10 percent rating if unilateral, or is rated as 20/70.  Loss of the nasal half of the visual field bilaterally results in a 20 percent rating, unilaterally results in a 10 percent evaluation, or may be rated as 20/50.  Id. 

Concentric contraction of the visual field to 5 degrees, results in a 100 percent evaluation if bilateral, a 30 percent rating if unilateral, or may be rated as 5/200.  Concentric contraction of the visual field to 15 degrees but not to 5 degrees results in a 70 percent bilateral evaluation, a 20 percent unilateral rating, or is rated as 20/200.  Id. 

Concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, results in a 50 percent evaluation, unilaterally results in a 10 percent rating, or is rated as 20/100.  Concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally results in a 30 percent rating, unilaterally results in a 10 percent evaluation, or is rated as 20/70.  Id. 

A concentric contraction of the visual field to 60 degrees but not to 45 degrees results in a bilateral evaluation of 20 percent, a unilateral evaluation of 10 percent, or rate as 20/50.b Demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction evaluations require contraction within the stated degrees, temporally; the nasal contraction may be less.  38 C.F.R. § 4.84a, Diagnostic Code 6080, Note (2). 

Pursuant to 38 C.F.R. § 4.76, measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  The provisions of 38 C.F.R. § 4.76a explain how ratings are assigned based on impairment of field vision, as follows.  

The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III. The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  38 C.F.R. § 4.76a. 

According to Table III in 38 C.F.R. § 4.76a, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.  38 C.F.R. § 4.76a, Table III (2008).

In this case, the record reflects the Veteran's visual acuity is, at worst, correctable to 20/40 bilaterally, for both distant and near vision.  For example, the March 2006 VA examination showed the Veteran's right and left eyes both had uncorrected near vision of 20/100 and distance vision of 20/30, all of which was correctable to 20/20.  Further, the examiner stated that currently no vision function or visual acuity had been lost from the Veteran's diabetic retinopathy.  VA medical records dated in February and March 2011 reflect that both eyes had visual acuity correctable to 20/20.  The more recent February 2012 VA examination found both eyes had uncorrected distance vision of 20/50, and uncorrected near vision of 20/70, all of which was correctable to 20/40 or better.  A thorough review of the other evidence of record does not show any evidence that his visual acuity is not correctable to at least 20/40 for both eyes during the pendency of this case.  Therefore, he is not entitled to a compensable rating based upon impairment of visual acuity.

The Board further finds that the record does not reflect the Veteran's service-connected diabetic retinopathy has resulted in impairment of field of vision, to include homonymous hemianopsia; loss of temporal half of the visual field; loss of the nasal half of the visual field; or concentric contraction of the visual field.  The March 2006 VA examination stated that visual fields were not applicable in this case.  In addition, the Board reiterates the examiner stated that currently no vision function or visual acuity had been lost from the Veteran's diabetic retinopathy.  More recently, the February 2012 VA examiner stated that the Veteran did not have a visual field defect (or a condition that may result in visual field defect).  Both examinations also stated that the Veteran did not have diplopia.  A thorough review of the other evidence of record does not indicate impairment of visual field for either eye.

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria (as in effect prior to December 10, 2008) for a compensable rating for his service-connected diabetic retinopathy.  In making this determination, the Board took into consideration the applicability of "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  However, the record does not indicate any distinctive period(s) where the Veteran met or nearly approximated the criteria for a compensable rating for this disability.  Therefore, "staged" rating(s) are not applicable in this case.

The Board also notes that even if it were to evaluate the case based upon the current version of Diagnostic Code 6006 for retinopathy or maculopathy, the claim would still be denied.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental authority to decide a claim in the alternative.).  This Code provides that such condition is evaluated based upon either visual impairment or incapacitating episodes, whichever results in the higher evaluation.  See 38 C.F.R. § 4.79 (2013).  The Veteran's service-connected diabetic retinopathy has already been evaluated based upon impairment of visual acuity, and the current criteria still provides that a noncompensable rating is to be assigned when both eyes are correctable to 20/40.  Id.  Further, the February 2012 VA examiner stated that the Veteran did not have incapacitating episodes as defined by VA regulations, nor is such indicated by the other evidence of record.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board finds that the rating criteria contemplate the impairment attributable to the Veteran's service-connected diabetic retinopathy.  A review of the record indicates this condition is manifested by some degree of visual acuity, manifestations that are contemplated in the rating criteria.  A review of the record does not indicate any other symptomatology from this service-connected disability which is not contemplated by the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's diabetic retinopathy and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, however, the Veteran has not contended nor does the record otherwise reflect he is unemployable due solely to his service-connected diabetic retinopathy.  Therefore, consideration of a TDIU is not warranted in this case.

For these reasons, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.


ORDER

A compensable evaluation for service-connected diabetic retinopathy is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


